I am in accord with Mr. Justice BOYLES' opinion wherein he holds that the Michigan workmen's compensation commission had jurisdiction to hear the case on its merits and enter an award. The amount of the award and the method of computation has not yet been determined as this is an appeal from an order of the full *Page 555 
commission reversing the dismissal by the deputy commissioner and remanding it to the deputy for a hearing on the merits. Plaintiff in his brief, however, claims that he is entitled to the full amount of compensation provided for by the laws of this State without any deduction for the amount allowed and paid him under the Florida law. This, according to the weight of authority, he is not entitled to. Though the question is only indirectly before the Court on this appeal, as the case is remanded for the entering of an award, the following should be added to the foregoing opinion to prevent error on the rehearing.
The payments made to plaintiff under the Florida law were not voluntary although they were made without a formal award by the Florida commission. They were made strictly in accordance with the Florida law which provides for payments to be made without an award. Florida Statutes 1941, § 440.20, as amended in Laws of 1941, chap. 20672,* states:
"(a) Compensation under this chapter shall be paid periodically, promptly in the usual manner and directly to the person entitled thereto, without an award, except where liability to pay compensation is controverted by the employer."
The statute further provides penalties for not making such payments, the method of reporting the payments made, procedure in filing notice to controvert the liability, and the procedure in conducting hearings on such questions and the entering of an award. If the payments had not been made promptly under the law, the employer or insurance carrier was subject to penalties, and if they contested the liability and lost they would be assessed the cost of the hearing as well as the attorneys' fees of the employee. *Page 556 
Prior to the decision in the case of Magnolia Petroleum Co.
v. Hunt, 320 U.S. 430 (64 Sup. Ct. 208, 88 L.Ed. 149, 150 A.L.R. 413, 15 N.C.C.A. [N.S.] 529), the weight of authority was represented by the rule stated in Restatement, Conflict of Laws, § 403, as follows:
"Award already had under the workmen's compensation act of another State will not bar a proceeding under an applicable act, but the amount paid on a prior award in another State will be credited on the second award."
Though the decision in the Magnolia Case, supra, seemed to overrule this prior authority, as set forth in Mr. Justice BOYLES' opinion, it was modified and distinguished by the later case of Industrial Commission of Wisconsin v. McCartin,330 U.S. 622 (67 Sup. Ct. 886, 91 L.Ed. 1140, 169 A.L.R. 1179), and is not applicable here. The opinion in the McCartin Case is based partly upon the fact that in the first award in the State where the employee was hired there was an express proviso that it should not affect an award in the State where the injury occurred. However, the opinion also held that the finality of an award under compensation acts depends on the statutes involved and neither those of Michigan or Florida contain any provisions that an award in one of the States shall be exclusive of an additional award in the other State.
The McCartin Case did not hold that credit should not be given for amounts paid as compensation under the laws of another State. It remanded the case to the Wisconsin courts to award compensation in accordance with its laws. The history of theMcCartin Case and the prior cases in Wisconsin is set out inIndustrial Indemnity Exchange v. Industrial AccidentCommission, 80 Cal.App.2d 480 (182 Pac. [2d] 309), hereinafter discussed. It is shown *Page 557 
that in all prior decisions in Wisconsin the rule of the restatement was followed and credit was given for payments made under any prior award in another State in the award made in Wisconsin. After the decision in the Magnolia Case, by the United States supreme court, the Wisconsin court had held in theMcCartin Case that there could not be a second award. However, on appeal, the United States supreme court, reversing the Wisconsin court, held that the first award was final and conclusive only as to the rights arising in the first State in which an award had been granted and that Wisconsin was free under the full faith and credit clause to grant an award for compensation in accord with its own laws. Thus Wisconsin found itself in the same position where it was prior to the decisions in both the Magnolia and McCartin Cases. The later case ofSpietz, d.b.a. Monarch Painting Service, v. IndustrialCommission, 251 Wis. 168 (28 N.W. [2d] 354), decided after the decision of the United States supreme court, follows section 403, Restatement, Conflict of Laws. It upheld an award of the industrial commission of Wisconsin the State where the claimant was hired. The commission deducted all sums previously paid under an award in Montana where claimant was injured.
In the last analysis, there is only one claimant, one employer and one accident. The courts have held that it is neither within the meaning or the spirit of the act to allow double compensation by refusing to give credit for compensation paid for the same accident by the same employer or his insurer to the same employee in the making of a second award. Industrial Indemnity Exchange
v. Industrial Accident Commission, supra, decided after theMcCartin Case, involved facts very similar to those in the present case. In a complete and able discussion of the law the California court held that *Page 558 
the commission in California, the State of hiring, had jurisdiction to enter an award under its laws even though the injured employee had accepted payments in Utah, the State where the injury occurred, without a formal award under the laws of Utah. The California court held that these were payments of compensation and must be credited against any award made in California. We adopt this decision as a correct statement of the law and cite hereinafter many of the authorities relied on by the California court in reaching its decision.
The purpose of the compensation acts is to provide a method by which an injured employee receives compensation for his injuries promptly and without delay of legal procedure. Not to give credit for payments made under the law of a foreign State having jurisdiction as here would defeat this purpose. It is stated in 1 Schneider's Workmen's Compensation (Perm. Ed.), § 160, page 469:
"Dual recovery for the same injury is generally not permitted where the compensation act of more than one State is properly applicable and the claimant's rights under each of the acts is invoked. There is some authority to the contrary, as will be noted hereinafter. It is not unusual to allow a second recovery after an award has been made or compensation has been paid under the law of another State. But when the second award has been made, the commissions and courts have generally required that credit be given for the compensation paid or awarded under the law of the other State.
"To allow double recovery is contrary to one of the fundamental principles of workmen's compensation, in that if the employee were to receive more compensation while disabled than while working, the temptation to malinger and prolong his period of disability would be unwisely increased. In addition this would be penalizing the employer for his industry in extending his business to other States, not to *Page 559 
mention questions of interstate comity or res judicata. The author prefers in such cases the theory of concurrent jurisdiction and one recovery or credit for others."
To like effect see McLaughlin's Case, 274 Mass. 217
(174 N.E. 338); Migues' Case, 281 Mass. 373 (183 N.E. 847); Mizrahi'sCase, 320 Mass. 733 (71 N.E. [2d] 383); and Gilbert v. DesLauriers Column Mould Co., Inc., 180 App. Div. 59 (167 N.Y. Supp. 274). In Horovitz on Workmen's Compensation, p. 41, in considering the effect of the Magnolia Case and the expected efforts that would be made to limit it, it is stated that sufficient faith and credit are given to the first award where the entire amount is deductible from the second award.
We believe the rule as stated by these authorities is the proper one. It gives full faith and credit to the award or payments made under the laws of a sister State by applying the amount of the award or payments received on any further award made in the State where the employee had been originally hired.
The order of the workmen's compensation commission is affirmed and the case should be remanded in accordance with this opinion. Costs to plaintiff.
REID, J., concurred with BUTZEL, J.
* See Florida Statutes Annotated, § 440.20. — REPORTER. *Page 560